Citation Nr: 0310434	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-01 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for residuals of an 
excised left lip mucocele.  

3.  Entitlement to service connection for residuals of an 
excised left preauricular area sebaceous cyst.  

4.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1985 to 
March 1989.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Detroit, Michigan.  In October 
2002 the veteran testified before the undersigned at the RO.  
A transcript of that hearing is included in the claims 
folder.  

In a January 2001 statement and/or at the time of his October 
2002 hearing, the veteran discussed the following medical 
problems:  hearing loss, chronic ear infections and a 
respiratory disorder (such as respiratory acidosis/alkalosis 
and emphysema), to include claimed as due to asbestos 
exposure.  The RO should request the veteran for 
clarification as to his intent to pursue VA benefits for any 
of these disorders and then take action as appropriate.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The provisions of these 
regulations apply to these claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

A review of the claims file fails to reveal adequate 
notification to the veteran as to the provisions of the VCAA 
and its implementing regulations and their application to his 
claims.  In particular, further notice is required relevant 
to informing the veteran as to the nature of the evidence 
that has been obtained by VA, what evidence is needed to 
support his claims, and what actions are required by the 
veteran in furtherance of his claims.

In any case, the Board notes that the service medical records 
currently in the claims file were not obtained from official 
sources, but instead submitted by the veteran.  Accordingly, 
complete official copies of the service medical records 
should be obtained through appropriate channels.  



Additionally, copies of the veteran's service personnel 
records should be obtained, as these are potentially 
probative of his claims.  In that regard the Board notes that 
the claims folder contains an October 1986 service personnel 
record of the veteran's decertification from performance of 
personal reliability program ("PRP") duties, with resulting 
removal from membership in a Security Police Squadron.  The 
record provides, in pertinent part, as follows:  

The result of a Mental Health Evaluation has 
diagnosed you as having an Occupational Problem 
with Schizotypal Personality Traits.  The 
evaluation further relates that you demonstrate 
perceptions of a sixth sense, social isolation, 
social anxiety, and odd speech.  [....]

The psychiatric evaluation undergone by the veteran in 
connection with this assessment is not contained within the 
claims folder, and should be obtained with service medical 
records requested in this remand.  

Furthermore, the veteran has alleged that a half dozen 
sergeants and a psychologist wrote about his training at 
Davis-Monthan Air Force Base in Arizona, to include comments 
relevant to the veteran's adverse mental or emotional 
reactions to training incidents.  Any medical or personnel 
records informing of an adverse mental condition as a result 
of training should be contained within the medical and 
personnel records to be obtained.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should issue a letter 
informing the veteran of the provisions 
of the VCAA including as applicable to 
his appealed claims, and ensure that all 
notification requirements and development 
procedures are satisfied.  The veteran 
must be afforded notice of what VA has 
done and will do, and what the veteran 
himself needs to do in furtherance of his 
claims, pursuant to development 
requirements as delineated in 38 U.S.C.A. 
§ 5103(a).  

The RO should specifically advise the 
veteran of the need for evidence that he 
currently has the disabilities at issue 
in this appeal, and, medical evidence 
relating currently diagnosed disabilities 
to his period of service.  The RO should 
inform the veteran to either adequately 
identify and sign a release such that VA 
may obtain identified private records on 
his behalf, or to submit any relevant 
private evidence he wishes considered 
directly to VA.  

2.  The RO should obtain from the 
National Personnel Records Center, or 
other indicated sources, copies of all 
the veteran's service medical records, 
to include any outpatient treatment and 
inpatient or hospitalization records and 
any medical evaluation records related 
to administrative decisions pertaining 
to the veteran's rank or status, and/or 
disciplinary actions.  The RO should 
also obtain copies of the veteran's 
service personnel records, including any 
related to disciplinary actions or 
actions revoking rank or status, or 
removing the veteran from assigned 
duties.  In particular, personnel 
records should be obtained related to 
the October 1986 revocation of the 
veteran's certification for PRP duties 
of the Security Police Squadron while he 
was stationed at Loring AFB, Maine.  Any 
personnel and medical records related to 
the veteran's training at Davis-Monthan 
AFB, Arizona, should also be obtained.  
A response, negative or positive, should 
be associated with the claims file.



3.  The RO should request records of 
treatment for the claimed disabilities 
from the VA Medical Center in Ann Arbor 
for the period March 1989 to July 1993, 
and from July 2000 to the present.  

4.  After all of the above-requested 
development has been accomplished, to the 
extent possible, the RO should review the 
claims file and make a determination as 
to whether any additional development, to 
include obtaining VA examinations as to 
the existence and etiology of the 
veteran's claimed disabilities, is 
required, consistent with 38 U.S.C.A. 
§ 5103(d).

5.  After completion of all indicated 
development, the RO should re-adjudicate 
the claims of entitlement to service 
connection for a heart disability, 
residuals of an excised left lip 
mucocele, residuals of an excised left 
preauricular area sebaceous cyst, and a 
nervous disorder.  If any benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains notice of all evidence 
considered and the reasons and bases for 
the determination.  The veteran and his 
representative should be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


